DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a drainage catheter assembly” in line 1 of the claim. It is unclear whether the drainage catheter assembly is the same as the catheter assembly disclosed in claim 1 or if it is entirely separate catheter assembly which renders the claim indefinite. Applicant should note claim 8 would also be rejected for depending on claim 7. 
Claim 9 recites “a treatment catheter assembly” in line 1 of the claim. It is unclear whether the treatment catheter assembly is the same as the catheter assembly disclosed in claim 1 or if it is entirely separate catheter assembly which renders the claim indefinite. Applicant should note claim 10 would also be rejected for depending on claim 9. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4324262 A).
Regarding claim 1, Hall teaches a catheter assembly (see Figures 1-3 and 5) comprising: an elongated outer tube component (outer catheter tube (16), see Figure 1)(see Col. 4 lines 57-59) having a proximal end (proximal end of catheter tube (16), see Figure 5) and a distal end (distal end of catheter tube (16), see Figure 5); an elongated inner tube component (inner catheter tube (24), see Figure 1 and 6) (see Col. 4 lines 57-59) having a proximal end (proximal end of inner tube (24), see Figure 1) and a distal end (distal end of inner tube (24), see Figure 1), and positioned within the elongated outer tube component (see Figure 1); and an isolating medium (membrane (2), see Figure 1) (see Col. 4 lines 39-56) positioned over the elongated inner tube component (end (20) of membrane (2) is positioned over distal end of catheter tube (24), see Figure 1) (see Col. 4 lines 52-56) isolating at least the distal end of the elongated inner tube component from bodily fluids (sealing of chamber at (32)... inner tube is sealed and will not be contaminated by micro-organisms residing in the pharynx as the membrane passes therethrough, see Col. 5 lines 21-29) (see Figure 1).
	Regarding claim 2, Hall teaches wherein the isolating medium comprises a removable isolating medium (membrane (2) coupled via connection means (18, 26, and 28) which can be nylon threads, see Col. 4 lines 52-56) (capable of: the membrane (2) can be removed if connection means are severed or unattached).
Regarding claim 3, Hall teaches further comprising a locking mechanism (pin (56), collar (54), ring (58, collar (60), see Figure 6) located between the elongated inner tube component and the elongated outer tube component (to lock inner tube within outer tube, see Col. 6 line 55, Col. 7 line 5).
Regarding claim 4, Hall teaches wherein the locking mechanism is a lock and key mechanism between the elongated inner tube component and the elongated outer tube component (threaded set pin (56) locks into recesses (62) of collar (60), see Figure (6), see Col. 6 lines 48-51).
Regarding claim 5, Hall teaches wherein the locking mechanism is a screw connector between the elongated inner tube component and the elongated outer tube component (threaded set pin (56) between tubes (16 and 24) see Figure 5-6) (see Col. 6 lines 45-51).
Regarding claim 6, Hall teaches wherein at least one of the elongated outer tube component and the elongated inner tube component comprises a cavity for the isolating medium (lumen of outer tube (16) receives membrane (2), see Figure 1).
Regarding claim 7, Hall teaches the catheter assembly further comprising a drainage catheter assembly (fluid drained through the lumen of inner tube, see Col. 6 lines 15-20).
Regarding claim 8, Hall teaches wherein the drainage catheter assembly is utilized for a kidney (the catheter is used to determine an differentiate kidney infections from bladder or urethral infections, see Col. 3 lines 65-68).
Regarding claim 9, Hall teaches the catheter assembly further comprising a treatment catheter assembly (irrigated fluid may be introduced, see Col. 6 lines 15-20).
Regarding claim 10, Hall teaches wherein the treatment catheter assembly comprises a fluid treatment (irrigated fluid may be introduced, see Col. 6 lines 15-20).
Regarding claim 11, Hall teaches wherein the fluid treatment comprises one of a liquid treatment and a gas treatment (irrigated fluid may be introduced, see Col. 6 lines 15-20) (irrigated fluid may contain gaseous substances/solutions).
Regarding claim 12, Hall teaches wherein the isolating medium comprises a plastic material (the membrane (2) may be made of any thin, strong, and elastic material, see Col. 4 lines 46-47) (this can include elastomers that are thermoplastic or thermoset elastomers).
Regarding claim 13, Hall teaches further comprising an anti-dislodgement mechanism (fluid-tight connection of membrane (2) to inner catheter tube (24), see Figure 1) (see Col. 4 lines 52-56) that includes at least two arms located in one of the elongated inner tube component and the elongated outer tube component (annuli (26 and 28), see Figure 1).
Regarding claim 14, Hall teaches an anti-dislodgement mechanism (fluid-tight connection of membrane (2) to inner catheter tube (24) comprises walls (4 and 8), see Figure 1) that includes an inflatable balloon located in one of the elongated inner tube component and the elongated outer tube component (perfusate under pressure is then introduced through the perfusate passage (30) and into the perfusate space (10) to cause the walls (4 and 8) to "balloon" thereby ensuring the sealing of the pristine chamber at (32), see Col.5 lines 21-25) (see Figure 3).
Regarding claim 15, Hall teaches a method of introducing or removing a fluid from a body cavity (method of using a catheter... antibiotic may be introduced, see Abstract), the method comprising: inserting a catheter assembly into a body cavity (catheter is introduced into a body cavity, see Col. 5 lines 13-16), the catheter assembly comprising: an outer tube component (outer catheter tube (16), see Figure 1)(see Col. 4 lines 57-59)  having a proximal end (proximal end of catheter tube (16), see Figure 5) and a distal end distal end of catheter tube (16), see Figure 5); an inner tube component (inner catheter tube (24), see Figure 1 and 6) (see Col. 4 lines 57-59) having a proximal end (proximal end of inner tube (24), see Figure 1) and a distal end (distal end of inner tube (24), see Figure 1), and positioned within the outer tube component (see Figure 1); and an isolating medium (membrane (2), see Figure 1) (see Col. 4 lines 39-56)positioned over the inner tube component (end (20) of membrane (2) is positioned over distal end of catheter tube (24), see Figure 1) (see Col. 4 lines 52-56) isolating at least the distal end of the inner tube component from bodily fluids (sealing of chamber at (32)... inner tube is sealed and will not be contaminated by micro-organisms residing in the pharynx as the membrane passes therethrough, see Col. 5 lines 21-29) (see Figure 1); withdrawing a bodily fluid from the body cavity (sampling or culture may be taken... fluid can be drained, see Col. 6 lines 15-20); and removing the isolating medium from at least the distal end of the inner tube component (extending the inner tube such that the distal end of inner tube (24) is no longer covered by the membrane (2), see Col. 5 lines 38-66) (see Figure 3).
Regarding claim 18, Hall teaches wherein the catheter assembly further comprises a locking mechanism located between the inner tube component and the outer tube component (pin (56), collar (54), ring (58), collar (60, locks the inner tube (24) within the outer tube (16), see Col. 6 lines 55; Col. 7 lines 5) (see Figures 5-6).
Regarding claim 19, Hall teaches an isolating medium (membrane (2), see Figure 1) (see Col. 4 lines 39-56) for a catheter (see Figure 1-3 and 5) comprising: an elongated, flexible, tubular structure (inner catheter tubing (24), see Figure 1) having an open first end (first end opening at inner catheter end (22), se Figure 1) and an open second end (second opening located at operators end (52) of the inner tube (24), see Figure 5), opposing the first end, wherein the open first end is attachable to a catheter (distal end (22) of an inner catheter tube (24) is attached to outer catheter (16) via membrane (2), see Figure 1).
Regarding claim 20, Hall teaches further comprising a separable medium that is separable from the inner tube component when exposed to a predetermined axial tension (fluid-tight connection of membrane (2) to inner catheter tube (24) comprises fluid tight connecting means which can be a nylon thread, see Col. 4 lines 52-56) (capable of: the membrane (2) can be removed if connection means are unattached), wherein the separable medium (nylon thread) is connected to the inner tube component via a connecting mechanism which joins the separable medium to the inner tube component (fluid tight connecting means such as nylon thread is attached to the inner tube (24) at end (20), see Figure 1 and 3).
Allowable Subject Matter
7.	Claim 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 would be allowable for reciting,  inter alia, “replacing the first isolating medium with a second isolating medium, different from the first isolating medium”.
Hall teaches all of limitations, as discussed above in claim 15, and further teaches the isolating medium comprises a removable isolating medium (membrane (2) coupled via connection means (18, 26, and 28) which can be nylon threads, see Col. 4 lines 52-56) (capable of: the membrane (2) can be removed if connection means are unattached). However, Hall does not explicitly disclose replacing the first isolating medium with a second isolating medium different from the first isolating medium. The device of Hall, while capable of removing the isolating medium, is not configured to replace the membrane (2) with another material after removing the connection means. Even if there was a reference that teaches a replaceable/removable isolating medium, it would be unreasonable to combine with Hall due to the nature of the device. There is no prior art that reads on the combination of limitations. Therefore the combination of limitations would be considered allowable. Claim 17 would be allowable for depending from claim 16. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (WO 2018212126 A1) teaches a catheter assembly (see Figures 1-7) comprising: an elongated outer tube (shaft (100), see Figure 1-2) component having a proximal end and a distal end (see Figure 1); an elongated inner tube component (inner tube shaft (130), see Figure 2) having a proximal end and a distal end (see Figure 2), and positioned within the elongated outer tube component (positioned within shaft (100), see Figure 2); and an isolating medium positioned over the elongated inner tube component isolating at least the distal end of the elongated inner tube component from bodily fluids (a first layer (140) and a second layer (150) disposed on the inner surface side of the first layer (140), see Figure 2).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/27/22)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        27 July 2022